Citation Nr: 1002707	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-27 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition, claimed as secondary to 
service-connected bilateral knee disabilities, and, if so, 
whether service connection is warranted. 

2.  Entitlement to service connection for right knee 
degenerative joint disease and chondromalacia claimed as 
secondary to service-connected left knee degenerative joint 
disease. 

3.  Entitlement to service connection for bilateral hip 
degenerative joint disease claimed as secondary to service-
connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in St. Petersburg, Florida, which, in pertinent part, 
denied service connection for the right knee and bilateral 
hips and denied reopening for the low back claim.  

The rating decision also denied service connection for the 
left knee degenerative joint disease.  The appellant 
disagreed with this determination.  The RO granted the claim 
in August 2007.  It is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The RO reopened and considered the back claim on the merits.  
Regardless of the RO's decision to reopen the back disability 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The appellant testified before the undersigned at an October 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The reopened claim of service connection for a low back 
disability, and claims of service connection for right knee 
degenerative joint disease and chondromalacia and bilateral 
hip degenerative joint disease are REMANDED to the AMC.


FINDINGS OF FACT

1.  An unappealed Board rating decision dated in September 
1994, of which the appellant was notified in September 1994, 
denied the appellant's claim to reopen the issue of 
entitlement to service connection for a back disability.

2.  Additional evidence received since the September 1994 
Board decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the appellant's 
claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The September 1994 Board decision, denying the claim of 
service connection for a back disability, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's low back disability claim was previously 
denied in a September 1994 Board decision.  The Board found 
that the first evidence of a back disability was in x-rays 
performed in December 1985, when the appellant reported a 
recent intercurrent back injury.  Thus, the Board found that 
the appellant's back disability was not related to service.  
The appellant did not appeal the Board's decision and it 
became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established 
for a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.  

The appellant has submitted an October 2007 statement from 
his primary VA physician to the effect that the appellant 
currently has degenerative arthritis of the low back and that 
the condition was caused by the appellant's left knee injury 
during service in 1974.  While the case was on appeal, the 
appellant was granted service connection for a left knee 
strain disability.  

This evidence is clearly new to the claims file.  The 
appellant had also been denied service connection for the 
left knee in the September 1994 Board decision.  The evidence 
raises the possibility of success on the merits on an 
alternative basis than the Board considered in 1994.  The 
evidence and the grant of service connection for the left 
knee create a new factual basis on which a grant of secondary 
service connection may be awarded.  The Board finds that the 
evidence is therefore material.  Reopening of the back 
disability claim is warranted.  See 38 C.F.R. § 3.156(a).  

As such, the Board finds that any error related to the VCAA 
as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mlechick v. 
Mansfield, 503 F.3d 1340 (2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).


ORDER

The petition to reopen the claim of service connection for a 
back disability is granted; the appeal is granted to this 
extent only.


REMAND

The Board must remand this case for clarification of the 
medical evidence.  

The appellant's medical records conflict as to what the 
appropriate diagnoses are for the bilateral knees, low back 
and whether the likely etiology of each of these disabilities 
is a service related injury or service-connected disability.  

The appellant seeks regular treatment at VA facilities.  The 
appellant was given a diagnosis of degenerative arthritis in 
the both knees and hips by an orthopedic surgeon in February 
2006.  The appellant indicated to the surgeon that he 
believed that the problems were related to the inservice 
fall.  The appellant was evaluated for surgery.  Following an 
April 2006 MRI of the left knee, the diagnosis of left knee 
arthritis was lifted by the surgeon, who indicated that the 
left knee pain might be referred from the hips.  

The appellant was evaluated by a physcian's assistant in 
February 2007, who diagnosed bilateral collateral ligament 
strain due to service.  The appellant was subsequently 
service connected for collateral ligament strain in the left 
knee only.  

The appellant's primary physician submitted an October 2007 
statement to the effect that the appellant had degenerative 
arthritis in each knee, both hips and low back, that the left 
knee was related to service and that the right knee, 
bilateral hips and low back were all related to the left 
knee.  The rationale offered was that the left knee disorder 
forced the appellant to put more stress on the right knee and 
hip.  

The appellant was seen for a January 2008 VA examination, 
during which the appellant was found to have a normal right 
knee on examination, with a mild enthesopathy on x-ray.  The 
examiner indicated that the pain of the right knee was 
referred from the hips.  The examiner also indicated that the 
appellant had lumbago, not degenerative arthritis of the low 
back.  The examiner indicated that the left knee mechanics 
were normal, which would make any relationship to the right 
knee, bilateral hips or low back not at least as likely as 
not.  

In light of the confusion regarding diagnoses and etiologies, 
the Board finds that a specialist opinion is warranted.  The 
RO indicated in the April 2008 Supplemental Statement of the 
Case that the January 2008 VA examination had been performed 
by an orthopedic specialist, but there is no indication in 
the report or the examination request that the examiner was 
an orthopedic specialist.  Although the RO appears to have 
come to the same conclusion, the necessary evidence of 
specialist qualifications has not been associated with the 
record.  The Board concludes that the medical evidence is 
insufficient to decide this case.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through December 2008.  To correctly 
assess the appellant's current disability, all records of 
treatment from December 2008 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records for treatment concerning the 
bilateral knees, bilateral hips and low 
back from December 2008 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examination with an 
orthopedic specialist to determine:

(1) the diagnosis of any left or right 
knee disorder(s) and low back 
disorder(s) which may be present; 

(2) which of the appellant's bilateral 
knee, bilateral hip or low back 
disorders are as likely as not 
etiologically related to the inservice 
fall recorded in 1974, if any, and; 

(3) whether any of the appellant's 
right knee, bilateral hip or low back 
disabilities are at least as likely as 
not caused or aggravated by the 
service-connected left knee strain.

The Board is aware that the appellant has 
undergone repeated radiographic testing, 
which poses a health risk to the 
appellant.  The Board does not instruct 
that appellant must undergo additional 
radiographic testing in connection with 
this examination, but, if the examiner 
concludes that such testing is warranted 
to resolve the above questions and is not 
an undue risk, such tests should be 
performed and the results considered in 
rendering opinions to the above questions.

The examiner is also asked to provide 
his/her credentials as an orthopedic 
specialist.

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


